664 So.2d 2 (1995)
Angelo STRIPLING, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-341.
District Court of Appeal of Florida, Third District.
February 15, 1995.
As Amended December 15, 1995.
*3 Bennett H. Brummer, Public Defender, and Christina A. Spaulding, Sp. Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Richard L. Polin, Asst. Atty. Gen., for appellee.
Before JORGENSON, COPE and GODERICH, JJ.
Motion for Rehearing, Rehearing En Banc, or Certification Withdrawn.
PER CURIAM.
Angelo Stripling appeals his convictions for first degree murder, armed robbery, and shooting a deadly missile into a vehicle. We affirm.
Defendant claims error in certain trial court rulings during voir dire which defendant contends unduly restricted his voir dire inquiry. We conclude that this claim is not preserved for appellate review. As we view the record, defendant affirmatively accepted the jury upon the selection of the twelfth juror. Defendant did not renew his objection at that time or at any time prior to the swearing of the jury. See Joiner v. State, 618 So.2d 174, 176 (Fla. 1993); Brown v. State, 613 So.2d 558, 559 (Fla. 2d DCA 1993); cf. Springer v. State, 513 So.2d 736, 737 (Fla. 3d DCA 1987) (in analogous circumstances, objection waived when not timely made).
As to the second point on appeal, we find no abuse of discretion in the trial court's conclusion that the proffered statements were not statements against penal interest. See § 90.804(2)(c), Fla. Stat. (1993); Williamson v. United States, ___ U.S. ___, ___, 114 S.Ct. 2431, 2435, 129 L.Ed.2d 476 (1994).
Affirmed.